NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 NANCY JANE GEIGER,                              No. 14-56865

              Plaintiff-Appellant,               D.C. No. 5:14-cv-02086-UA-AGR

     v.
                                                 MEMORANDUM*
 CITY OF CHINO, a municipal entity; et al.,

              Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. King, District Judge, Presiding

                           Submitted August 16, 2016**

Before:      O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Nancy Jane Geiger appeals pro se from the district court’s order denying her

request to proceed in forma pauperis (“IFP”) in her 42 U.S.C. § 1983 action

alleging federal claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s conclusion that Geiger’s action is barred by Heck v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Humphrey, 512 U.S. 477 (1994), Beets v. County of Los Angeles, 669 F.3d 1038,

1041 (9th Cir. 2012), and for an abuse of discretion the district court’s denial of

leave to proceed IFP, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990).

We affirm.

      The district court properly concluded that Geiger’s action is Heck-barred

because success on her claims would necessarily demonstrate the invalidity of her

infraction conviction, and she failed to allege that her conviction had been

invalidated. See Whitaker v. Garcetti, 486 F.3d 572, 583-84 (9th Cir. 2007)

(irrespective of the relief sought, Heck bars § 1983 claims which would necessarily

imply the invalidity of a conviction, unless the plaintiff can show that the

conviction has been invalidated); see also Lyall v. City of Los Angeles, 807 F.3d
1178, 1190-92 (9th Cir. 2015) (concluding plaintiff’s claims were Heck-barred

where they necessarily called into question his infraction conviction and he failed

to challenge the conviction prior to filing the § 1983 suit). Thus, the district court

did not abuse its discretion in denying Geiger leave to proceed IFP. See

O’Loughlin, 920 F.2d at 617.

      AFFIRMED.




                                           2                                    14-56865